DETAILED ACTION
This is a first action on the merits. Claims 1-9 are pending. Claims dated 02/24/2020 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
Paragraph [0014] states:
 “If it is determined to make the flying body 100 hover, the stop controller 104 makes the flying body 100 stop in the air using image recorded in the image recorder 103 and images captured during the flight.”
Examiner believes that this should be “…using an image recorded based on an image recorded…” Examiner believes the suggested change is more appropriate and consistent with the applicant’s specification as from Fig. 11, the flying body stops (S809) based on if a feature in the image is registered (S807).
Also, Examiner believes that the applicant intended to state “stop controller…causes the flying body to hover in air”. The term “stops” suggests that the flying body ceases all movement and operations (including the operations and control commands to hover the flying body – which would prevent the flying body from hovering). 
The disclosure contains multiple instances of this issue. Appropriate correction is required.

Paragaph [0021] states:
“As shown in Fig. 4, if it is determined that the flying body 200 is taking off and ascending, the image database 302 shifts to a learning registration phase, causes the image capturer to capture a lower image at a predetermined altitude, and records the captured lower image (for example, a ground image or a sea image) as a leaning image.” 
Examiner points out that “a lower image” and “a leaning image” appears to be a literal translation into English from a foreign document and contains idiomatic error(s) that make the interpretation unclear. The specification discloses that “a lower image” is for example, a ground image or a sea image, but the applicant also mentions that the image is “lower”. This is not clear as the specification does not disclose any reference range as to what lower could mean, or alternatively, what is higher than a lower image.
Regarding the term “a leaning image”, the examiner believes the applicant intended to instead state either “a reference image” or possibly “a learning image”.
The disclosure contains multiple instances of these issues. Appropriate correction is required.

Paragraph [0026] states:
“As shown in Fig. 6, as images to be compared with images (or feature points) captured during hovering to make the flying body 200 hover at the position of an altitude of 80 m, three lower images 601 to 603 (or feature points) recorded in correspondence with altitudes of 90 m, 80 m, 
and 70 m are selected.”
Examiner points out that this sentence is unclear due to idiomatic errors that make the sentence as a whole unclear. For instance, there is not stated/discloses as to what action is performed to “as images to be compared with images…” before stating that “three lower images…are selected”. Examiner believes but is not certain, the applicant intended to state:
“As shown in Fig. 6, are compared with and 
Appropriate correction is required.

Paragraph [0028] states:
“As shown in Fig. 7, even if the number of pixels corresponding to the deviation of the same feature point does not change, the flying body needs to be moved large as the altitude becomes high.”
Examiner points out that “needs to be moved large” appears to be a literal translation into English from a foreign document and contains idiomatic error(s) that make the interpretation unclear. Appropriate correction is required.
“control may be performed to do hovering”
Examiner points out that “performed to do hovering” is not typically used/written in English, and examiner believes the applicant intended to state: “performed to hover”. Appropriate correction is required.

Paragraph [0023] states:
“As shown in FIG. 5, the aligner 305 performs alignment of lower images to absorb a position deviation 501 of the flying body 200 during takeoff/ascent, and then records the images in the image database 302. That is, the lower images are cut such that the takeoff point 315 is always located at the center.”
Examiner understands that the aligner 305 aligns the images to ensure that the center of each of the images is always the takeoff point 315. Thus, examiner believes instead of stating “the lower images are cut such that the takeoff point 315 is always located at the center”, it should state “the lower images are aligned…” 
The disclosure contains multiple instances of these issues. Appropriate correction is required.

Claim Objections
Claims 1, 4, 6, 8, and 9 are objected to because of the following informality: “stop controller…stops the flying body in air”. 
This limitation appears to be a literal translation into English from a foreign document and may contain an idiomatic error.  Examiner believes that the applicant intended to state “stop controller…causes the flying body to hover in air”. The term “stops” suggests that the flying body ceases all movement and operations (including the operations and control commands to hover the flying body – which would prevent the flying body from hovering). 

Claims 1, 8, and 9 are objected to because of the following informality: “…stops the flying body in the air using the image recorded in the recorder”. 
Examiner suggests that the applicant reword the term “using” to be changed to instead say “by considering” or “based on”.
Appropriate correction is required.

Claim 6 is similarly objected to because of the following informality: “…stops the flying body in the air using the front image recorded in the recorder”. 
This limitation appears to be a literal translation into English from a foreign document and may contain Examiner suggests that the applicant reword the term “using” to be changed to instead say “by considering” or “based on”.
Appropriate correction is required.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a determiner” in claim 1 and its dependencies
“an image capturer” in claim 1 and its dependencies
“a recorder” in claim 1 and its dependencies
“an altitude acquirer” in claim 2 and its dependencies
“a moving body remover” in claim 5 
“an image receiver” in claim 8
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically:
“an image capturer” corresponds to a camera (hardware for taking images) ([0043] “camera”)

Regarding the rest of the generic placeholders mentioned, these generic placeholders have been rejected under 35 U.S.C. 112(b) (see section below for reasons), and for examination purposes have been interpreted as the following:
“a determiner” is interpreted as a generic processor (or the like) 
“an altitude acquirer” is interpreted as a generic processor (or the like) 
“a moving body remover” is interpreted as a generic processor (or the like) 
“a recorder” is interpreted as a generic processor (or the like) 
“an image receiver” is interpreted as a generic processor (or the like) 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see section above). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claim 1 recites “a determiner”, and there is no disclosure clearly linking the structure to the performing of the claimed function. Because of the lack of structure (in the claim and in the specification), it is not clear to the examiner if a determiner is an on-board processor or computer on the flying drone and is/is not a part of the stop controller. The specification only discloses that a computer executes processing steps ([0054]), but it is not clear (and not disclosed) whether this computer is on-board the flying drone or is remote, if the entire computer is the determiner (which if it is then it is not clear how the other components i.e. stop controller are included), and if the determiner is purely software or a mix of hardware and software. The link to the structure to the function stated in the claim is missing. 

Similarly, claim 1 recites “a recorder”, and there is no disclosure clearly linking the structure to the performing of the claimed function. Because of the lack of structure (in the claim and in the specification), it is not clear to the examiner if a recorder is an on-board processor or computer on the flying drone, is an off-board processor, is/is not a part of the stop controller, if the recorder is purely software or a mix of hardware and software, and/or if it is the entire computer stated in [0054] (which if it is then it is not clear how the other components i.e. the determiner are included).

Claims 2-7 are similarly rejected, because of their dependencies on rejected claim 1, and for failing to cure the deficiencies listed above.

Regarding claim 2, claim 2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see section above). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claim 2 recites “an altitude acquirer”, and there is no disclosure clearly linking the structure to the performing of the claimed function. Because of the lack of structure (in the claim and in the specification), it is not clear to the examiner if an altitude acquirer is an on-board processor or computer on the flying drone and is/is not a part of the stop controller. The specification only discloses that a computer executes processing steps ([0054]), but it is not specified whether this computer is on-board the flying drone or is remote/off-board, if the entire computer mentioned in [0054] is the altitude acquirer (which if it is then it is not clear how the other components i.e. stop controller are included), and if the altitude acquirer is purely software or a mix of hardware and software. 
Similarly, claim 2 recites “the recorder”, and there is no disclosure clearly linking the structure to the performing of the claimed function (see rejection under claim 1).
Claim 3 is similarly rejected, because of their dependencies on rejected claim 5, and for failing to cure the deficiencies listed above.

Regarding claim 3, claim 3 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see section above). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claim 3 recites “the recorder”, and there is no disclosure clearly linking the structure to the performing of the claimed function (see rejection under claim 1).

Regarding claim 4, claim 4 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see section above). However, the written description fails to disclose the corresponding structure, material, or 

Claim 5 is similarly rejected, because of their dependencies on rejected claim 5, and for failing to cure the deficiencies listed above.

Regarding claim 5, claim 5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see section above). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim 5 recites “a moving body remover”, and there is no disclosure clearly linking the structure to the performing of the claimed function. Because of the lack of structure (in the claim and in the specification), it is not clear to the examiner if the moving body remover is an on-board processor or computer on the flying drone and is/is not a part of the stop controller. The specification only discloses that a computer executes processing steps ([0054]), but it is not specified whether this computer is on-board the flying drone or is remote, if the entire computer mentioned in [0054] is the moving body remover, and if the moving body remover is purely software or a mix of hardware and software. 

Also, regarding claim 5, claim 5 recites “if the image is a lower image” and “capturing a lower side of the flying body”. 
Examiner points out that “a lower image” appears to be a literal translation into English from a foreign document and contains idiomatic error(s) that make the interpretation unclear. The specification discloses that “a lower image” is for example, a ground image or a sea image ([0021]), but the applicant also mentions that the image itself is “lower”. This is not clear as neither the claim nor specification disclose any reference range as to what lower could mean, or alternatively, what is higher than a lower image.

It is also not clear how one would obtain an image of the flying body (referring to “…image obtained by capturing a lower side of the flying body”) given that the image capturer is a part of the flying body (stated in claim 1). The examiner believes the applicant intended to state that the image capturer captures images of the flying body’s surrounding environment. 
Because of multiple unclear limitations, for examination purposes, the claim has been interpreted as the following:
The flying body according to claim 4, further comprising a moving body remover that, if the image is a image obtained by the image capturer the image moves from an image center in a direction other than a radial direction along with an elapse of time, determines the object as a moving body and excludes the object from an extraction target of the feature point.

Regarding claim 6, claim 6 recites “ wherein the recorder records a front image of the flying body”. Similarly to the reason for rejection in claim 5, it is not clear how the recorder would record an image of the flying body (referring to “…recorder records a front image of the flying body”) given that the recorder is a part of the flying body (stated in claim 1). The examiner believes the applicant intended to state that the recorder records an image of the flying body’s surrounding environment. 
Also, the term “a front image" is a relative term which renders the claim indefinite. The term "front" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how “front” further limits and describes the image. For examination purposes, examiner interprets “front image” as just “image”.

The flying body according to claim 1, wherein the recorder records a image of a surrounding environment 

Regarding claim 7, claim 7 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see section above). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claim 7 recites “the recorder”, and there is no disclosure clearly linking the structure to the performing of the claimed function (see rejection under claim 1).

Regarding claim 8, claim 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (see section above). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claim 8 recites “an image receiver”, and there is no disclosure clearly linking the structure to the performing of the claimed function. Because of the lack of structure (in the claim and in the specification), it is not clear to the examiner if an image receiver is an on-board processor or computer on the flying drone, off-board processor, the entire computer mentioned in [0054] (which if it is then it is not clear how the other components i.e. stop controller are included), and/or is/is not a part of the stop controller. The specification only discloses that a computer executes processing steps ([0054]), but it is not specified whether this computer is on-board the flying drone or is remote and if the image receiver is purely software or a mix of hardware and software. 
Note: Regarding the above claims that invoke 35 U.S.C. 112(f) but are indefinite:
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 8 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maekawa (US 20180312256 A1) and herein after will be referred to as Maekawa.

Regarding claim 1, Maekawa teaches a flying body comprising (Fig. 3 unmanned aerial vehicle 2): 
a determiner that determines whether to make the flying body hover ([0051] processor…controlling the flight altitude of the unmanned aerial vehicle); 
an image capturer that captures a periphery of the flying body (Fig. 2 camera 22); 
a recorder that records an image captured by the image capturer ([0065] The marker recognition unit 12…acquires an image captured by the camera 22 and recognizes, as markers, ground-based robots captured by the camera 22); 
and a stop controller that, if the determiner determines to make the flying body hover, stops the flying body in air ([0051] processor…controlling the flight altitude of the unmanned aerial vehicle)
Fig. 7. The UAV changes flight altitude by rising up and down (S106 and S107) based on the image captured by the camera. If a sufficient number of markers in the image is found, then the UAV “maintains that flight altitude” (S108 [0088])).
Examiner interprets that the claim limitation “stops the flying body in the air” refers to the flying body hovering in the air (see reasoning in section: objection to claims). In the cited document, the UAV does not need to move and maintains its altitude when sufficient markers in the image have been detected, which is the equivalent to hovering. 

Regarding claim 4, teaches the flying body according to claim 1.
Maekawa also teaches wherein the recorder records a feature point extracted from the image (Fig. 7 S101; Fig. 6 shows feature points (“markers”)), 
and wherein the stop controller compares the feature point recorded in the recorder with the feature point extracted from the image captured during the flight (Fig. 7 S105 compare with previous area; Fig. 6 shows example of compare with previous area (vertices are feature points (“markers”))), 
and makes the flying body stop in the air (If a sufficient number of markers in the image is found, then the UAV “maintains that flight altitude” (S108 [0088]))

Regarding claim 8, Maekawa teaches a flying body control apparatus comprising (Fig. 3 unmanned aerial vehicle 2): 
a determiner that determines whether to make the flying body hover ([0051] processor…controlling the flight altitude of the unmanned aerial vehicle); 
an image receiver that receives an image acquired by capturing a periphery of the flying body ([0057] The server device 1 is provided with a function serving as a flight altitude control device. Specifically, the server device 1 receives an image captured by a camera…); 
0065] The marker recognition unit 12…acquires an image captured by the camera 22 and recognizes, as markers, ground-based robots captured by the camera 22); 
and a stop controller that, if the determiner determines to make the flying body hover, stops the flying body in air ([0051] processor…controlling the flight altitude of the unmanned aerial vehicle)
using the image recorded in the recorder and an image captured during flight (Fig. 7. The UAV changes flight altitude by rising up and down (S106 and S107) based on the image captured by the camera. If a sufficient number of markers in the image is found, then the UAV “maintains that flight altitude” (S108 [0088])).
Examiner interprets that the claim limitation “stops the flying body in the air” refers to the flying body hovering in the air (see reasoning in section: objection to claims). In the cited document, the UAV does not need to move and maintains its altitude when sufficient markers in the image have been detected, which is the equivalent to hovering. 

Regarding claim 9, Maekawa teaches a control method of a flying body (Fig. 3 unmanned aerial vehicle 2; control method Fig. 7) comprising: 
determining whether to make the flying body hover ([0051] processor…controlling the flight altitude of the unmanned aerial vehicle); 
capturing a periphery of the flying body (Fig. 2 camera 22; Fig. 7 S101); 
recording an image captured in the capturing ([0065] The marker recognition unit 12…acquires an image captured by the camera 22 and recognizes, as markers, ground-based robots captured by the camera 22); 
and if the determining determines to make the flying body hover, stopping the flying body in air ([0051] processor…controlling the flight altitude of the unmanned aerial vehicle)
Fig. 7. The UAV changes flight altitude by rising up and down (S106 and S107) based on the image captured by the camera. If a sufficient number of markers in the image is found, then the UAV “maintains that flight altitude” (S108 [0088])).
Examiner interprets that the claim limitation “stops the flying body in the air” refers to the flying body hovering in the air (see reasoning in section: objection to claims). In the cited document, the UAV does not need to move and maintains its altitude when sufficient markers in the image have been detected, which is the equivalent to hovering. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa, in view of Wu et al. (US 20190220039 A1) and herein after will be referred to as Wu.

Regarding claim 2, teaches the flying body according to claim 1.
Maekawa also teaches further comprising an altitude acquirer (Fig. 2 flight altitude control unit 15) that acquires flight altitude information ([0085] the registered marker number, and instructs the flight altitude of the unmanned aerial vehicle 2 to be increased. The flight altitude control unit 15 controls the flight altitude of the unmanned aerial vehicle 2 in accordance with the instruction.)
Maekawa in view of Okutsu does not explicitly teach wherein the recorder records the flight altitude information in association with the image.
However, Wu teaches wherein the recorder records the flight altitude information in association with the image ([0089] In particular, a plurality of reference image data 404A, 404B, 404C can be recorded at different altitudes or heights H1 408A, H2 408B, and H3 408C, respectively from a reference location on a takeoff path 406. The reference image data 404A, 404B, 404C can include reference images as well as metadata associated with the images including pose information of the UAV and/or imaging device at the time the images are taken.; metadata associated with the images includes attitude data: see [0003] each reference image of the plurality of reference images associated with metadata indicating a reference spatial relationship between the UAV and a predetermined location at the time the reference image is captured)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Maekawa to incorporate Wu to include wherein the recorder records the flight altitude information in association with the image, because doing so provides a reference indicating where the image was taken based at least on the spatial relationship between the UAV and its target (Wu [0003]).

Regarding claim 3, Maekawa, as modified (see rejection of claim 2), teaches the flying body according to claim 2.
Maekawa also teaches wherein the recorder records a plurality of images corresponding to different image capturing altitudes in association with the flight altitude information ([0084] an image is acquired by the camera at step S101; Fig. 7 shows that a plurality of images are taken at different UAV altitudes (S106 and S107) until it is determined that sufficient markers are present in the image), 
and wherein the stop controller selects the image to be used from the recorder in accordance with the flight altitude information (Fig. 7 S104, when it is determined that the markers are sufficient in image, that image is selected to have its area calculated; [0086] when the number of recognized markers is the registered marker number (the number is met), a transition is made to step S104 in which the area of the polygon formed by the markers is calculated).

Regarding claim 6, Maekawa teaches the flying body according to claim 1.
Maekawa also teaches wherein the recorder records a front image of the flying body captured by the image capturer (Fig. 7 S101; ([0084] an image is acquired by the camera at step S101) 
and wherein, if the determiner determines to make the flying body hover, the stop controller stops the flying body using the front image recorded in the recorder and the front image captured during the flight (Fig. 7. The UAV changes flight altitude by rising up and down (S106 and S107) based on the image captured by the camera. If it is determined a sufficient number of markers in the image is found (the condition to determine if UAV should rise/fall or hover), then the UAV “maintains that flight altitude” (S108 [0088]).
Examiner interprets that the claim limitation “stops the flying body” refers to the flying body hovering in the air (see reasoning in section: objection to claims). In the cited document, the UAV does not need to move and maintains its altitude when sufficient markers in the image have been detected, which is the equivalent to hovering. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Maekawa, in view of in view Matsuzaka et al. (JP 2006027331 A) and herein after will be referred to as Matsuzaka.

Regarding claim 7, Maekawa teaches the flying body according to claim 1, wherein the stop controller performs guidance in a moving amount according to an altitude (Fig. 7 S106 and S107 processor provides altitude guidance in moving (rising/lowing) the UAV) 
using a lower image recorded in the recorder at every 0085 and 0086] When the number of recognized markers is less than the registered marker number (insufficient number), a transition is made to step S107, and the marker recognition unit 12 notifies the flight altitude control unit 15 that the number of recognized markers is less than the registered marker number, and instructs the flight altitude of the unmanned aerial vehicle 2 to be increased).
Maekawa does not explicitly teach that the altitudes are predetermined.
However, Matsuzaka teaches image recorded in the recorder at a predetermined altitude (pg. 3 the aerial images including the reference point are continuously photographed by the camera while the aircrafts are flying in parallel while being separated from each other by a predetermined distance.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the images taken at different altitudes determined in Maekawa to incorporate Matsuzaka to include predetermined/preset altitudes to “collect images over areas that may not be seen” (Matsuzaka pg. 2)



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Maekawa, in view of Kitt et al. (Moving on to Dynamic Environments: Visual Odometry using Feature Classification) and herein after will be referred to as Kitt.

Regarding claim 5, Maekawa, as modified teaches the flying body according to claim 4 and a lower image obtained by capturing a lower side of the flying body (Fig. 7 S101).
Maekawa, does not explicitly teach further comprising a moving body remover that, if the image is a lower image obtained by capturing a lower side of the flying body, and an object included in the lower image moves from an image center in a direction other than a radial direction along with an elapse of time, determines the object as a moving body and excludes the object from an extraction target of the feature point.
However, Kitt teaches a method, if the image is a lower image obtained Abstract “Pre-classifying interest points is a key step, which rejects matches on possibly moving objects and reduces the computational load of further steps”; Section V filter out candidates based on moving objects )
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify modified the software/hardware in Maekawa to incorporate Kit to include if the image is a lower image obtained by capturing a lower side of the flying body, and an object included in the lower image moves from an image center in a direction other than a radial direction along with an elapse of time, determines the object as a moving body and excludes the object from an extraction target of the feature point, because doing so reduces the computational load of further steps ([Kitt Abstract]) and provide robustness to the method to prevent wrong feature matches ([Kitt Section IV]).


Conclusion
 p.m.
	
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.S./Examiner, Art Unit 3662      
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662